DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leebow (USPN 10835023) in view of Tremblay (USPN 4754516).

With regards to claim 2, there is a longitudinal axis, wherein the ferrule is designed and arranged to surround the bristle carrier at least partly with respect to it extension along the longitudinal brush axis (figure 1).
With regards to claim 3, there is a longitudinal axis, wherein the ferrule is designed and arranged to fully surround the bristle carrier with respect to it extension along the longitudinal brush axis (figure 1).
With regards to claim 4, the bristle carrier has a convex shape (figure 8 shows the rounded lateral sides of the carrier).
With regards to claim 9, there is a longitudinal axis and some of the recesses of the carrier have an angle other than zero degrees with respect to the longitudinal brush axis (figure 21).
With regards to claim 10, Leebow teaches all the essential elements however fails to teach that the carrier and handle are not detached from each other without destruction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leebow so that the carrier is destructed when removed so that it cannot be reused which will prevent any contamination or double usage from occurring.  
With regards to claim 11, the carrier and bristles are made from plastic (col. 5, lines 42-43).
With regards to claim 12, while the carrier and bristles are made from plastic, Leebow does not state that they are made from recycled plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leebow so that recycled plastic is used to help reduce waste.
With regards to claim 13, the brush handle snap element comprises a connection protrusion (140) and the bristle carrier snap element includes a connection recess (200).
With regards to claim 14, Leebow teaches a brush with a handle (20) having a first end including a brush handle snap element (90).  There is a bristle carrier (front part of 30) with a first front side including a bristle carrier snap element (160).  The bristle carrier snap element engages the brush handle snap element such that the carrier is fixedly connected to the handle. The bristle carrier includes a plurality of recesses (figure 9) that bristles are arranged in (150). The bristle carrier is convex shaped (figure 8 shows the rounded lateral sides of the carrier). There is a ferrule (bottom portion of 30 that attached to handle) that is designed as one piece with the bristle carrier.  Leebow teaches all the essential elements however fails to teach that the carrier and handle are not detached from each other without destruction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leebow so that the carrier is destructed when removed so that it cannot be reused which will prevent any contamination or double usage from occurring.  
With regards to claim 15, Leebow teaches a bristle carrier (front part of 30) with a first front side including a bristle carrier snap element (160).  The bristle carrier snap element engages a brush handle snap element such that the carrier is fixedly connected to the handle. The bristle carrier includes a plurality of recesses (figure 9) that bristles are arranged in (150).  There is a ferrule (bottom portion of 30 that attached to handle) that is designed as one piece with the bristle carrier.
With regards to claim 16, the ferrule includes a brush head guiding surface designed to be circumferential (figures 6-8).
With regards to claim 1, 5-8 and 14-15, Leebow teaches all the essential elements of the claimed invention however is silent as to how the bristles are held within the recesses.  Tremblay teaches a brush with bristles that are gluelessly fixed to recesses in a carrier (claim 1).  The bristles are bend into a u-shape (claim 5).  The bristles have bristle ends, a bending end and a longitudinal portion.  The bending end is opposite the tip end and the bristles are adjacent to each other (claim 6).  The bending end is arranged in the recess (claim 7).  There are anchor wires (35) for extending through the bending end to secure the bristles into the recesses of the carrier (claim 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leebow so that the bristles are bent into a u-shape and attached via an anchor wire to the recesses as taught by Tremblay as a means to further secure the bristles in the recesses without having any become free during use.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723